Exhibit 10.2

 

Summary of Terms of Employment of

Timothy G. Frommeyer

 

--------------------------------------------------------------------------------

 

Timothy G. Frommeyer became Senior Vice President – Chief Financial Officer of
Nationwide Financial Services, Inc. (NFS), Nationwide Life Insurance Company and
Nationwide Life and Annuity Insurance Company on November 1, 2005. The following
is a summary of the material terms of Mr. Frommeyer’s employment:

 

Mr. Frommeyer will receive a base salary of $290,000 per year, and he will be
eligible for an annual incentive bonus with a target amount equal to 65% of his
base salary. The payout is determined primarily on business unit and individual
performance.

 

Mr. Frommeyer will receive a long-term incentive award opportunity with a total
target opportunity of $371,450 as follows: (i) non-qualified stock options for
NFS Class A Common Stock valued at $185,725, which options will vest one-third
on each of the first three anniversary dates of the grant and have a ten-year
term and (ii) a Nationwide Value Added annual target award of $185,725 for 2006.
One-third of the actual award earned will be paid in March 2007 if NFS and
certain of its affiliates satisfy pre-established economic value creation
targets. The remaining two-thirds of the actual award earned will be carried
forward.

 

Mr. Frommeyer will be subject to NFS stock ownership guidelines. These
guidelines require that Mr. Frommeyer acquire and hold NFS stock with a minimum
value of his base salary within three years, and two to three times his base
salary within five years.

 

Mr. Frommeyer will receive additional benefits comparable to officers at his
level, including financial planning services, participation in the executive
physical program and other health and retirement benefits.